ase 1:15-cv-06549-C|\/|-RWL Document 255 Filed 04/10/19 Page 1 of 1

   

a

.
Safirstem Metcalf LLP

Peter Safirstein
Direct Dial: 212-201-2845

PSafirstein@$afirsteinMetcalf.corn

Aprii 10, 2019

VIA ECF

The Honorable Robert W. Lehrburger

United State District Court

Southern District of New York

Daniel Patrick l\/onnihan United States Courthouse
500 Pearl St., Room 1960

NeW York, NY 10007-1312

Re: Sergeants Benevolent Assoc. Health & Welfare Fund, et al. v. Actavis, PLC, et al,
Case No. 1:15-CV-06549-CM (S.D.N.Y.)

Dear Judge Lehrburger:

We Write on behalf of the lndirect Purchaser Plaintiff to inform the Court that our
mediation With the Generic Defendants is still ongoing beyond our in-person session last Week.

We request that all discovery in this case be paused temporarily so that We can determine
Which parties Will continue in this litigation Once that is determined, consistent With our earlier
request, We Will seek a conference With the Court to address a comprehensive discovery
schedule.

The only discovery that is ongoing is limited third party discovery by the so-called Brand
Defendants. As the Court is likely aware, Judge Mcl\/Iahon has set a schedule in the companion
Direct Purchaser litigation With a trial date of October 21, 2019. Any trial in this matter Will be
scheduled for a date after the Direct Purchaser trial. Accordingly, there Will be no prejudice
suffered by any party Were a brief pause to be ordered.

Respectlully submitted,

//%

Peter Safirstein

cc: all Counsel of Record (via ECF)

d

SAFIRSTEIN METCALF LLP
350 Fifth Avenue, Suite 5960, NeW York, NeW York lOllS

